Case 1:20-cv-00137-LEW Document 8 Filed 05/21/20 Page 1 of 5                PageID #: 168



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

GLEN PLOURDE,                              )
                                           )
              Plaintiff                    )
                                           )
       v.                                  )      1:20-cv-00137-LEW
                                           )
STATE OF MAINE,                            )
et al.,                                    )
                                           )
              Defendants                   )


                           ORDER OF DISMISSAL
              BASED ON LACK OF SUBJECT MATTER JURISDICTION

       Plaintiff seeks damages allegedly resulting from a prosecution in state court and his

participation in counseling as a result of the state court proceedings. Following a review

of the substantiality of the federal issues presented in the complaint and exhibits, the

complaint is DISMISSED. Plaintiff is hereby advised that filing restrictions may follow if

he pursues further baseless or frivolous litigation.

                                     BACKGROUND

       In connection with criminal proceedings in state court in 2016 and 2017, Plaintiff

sought counseling in the Bangor area. Plaintiff asserts he agreed to attend counseling as

part of a plea arrangement. According to Plaintiff’s Complaint, the only provider available

was Dirigo Counseling Clinic LLC.

       Plaintiff met for counseling with Defendant Holland but was dissatisfied with the

first encounter. During the first meeting, Plaintiff concluded Holland was unqualified to
Case 1:20-cv-00137-LEW Document 8 Filed 05/21/20 Page 2 of 5                 PageID #: 169



provide counseling, and believed Holland’s questions during the session invaded his

privacy. Plaintiff was also unsatisfied with the second meeting, which he characterizes as

abusive and harassing. Plaintiff ended the second meeting because he determined that

Holland was seeking to provide a diagnosis or was conducting a forensic examination of

his competency.

       Plaintiff later met with a District Attorney for Penobscot County, who informed

Plaintiff that the case had been dismissed with prejudice because Plaintiff had complied

with the agreement to seek mental health treatment. Plaintiff was not satisfied with the

result because he claims he should have had the opportunity to review any medical

information the State received and because Plaintiff was not able to describe his

experiences and make arguments in open court.

       In April 2020, Plaintiff filed the instant complaint against the State of Maine, two

state prosecutors, Dirigo Counseling Clinic, Holland, and the clinic director. Plaintiff

asserts twenty-four counts, including deprivation of state and federal constitutional rights,

attorney malpractice, wrongful disclosure of confidential information, falsification of

evidence, medical malpractice, fraudulent medical practice, assault, criminal threatening,

harassment, and stalking. Many of the counts are based on Maine criminal statutes.

                                      DISCUSSION

       Issues of subject matter jurisdiction “can be raised sua sponte at any time” because

they relate to the fundamental Article III limitations on federal courts. See McBee v. Delica

Co., 417 F.3d 107, 127 (1st Cir. 2005). Courts have determined that this principle permits



                                             2
Case 1:20-cv-00137-LEW Document 8 Filed 05/21/20 Page 3 of 5                 PageID #: 170



them to dismiss a complaint prior to service of process on the named defendants when it is

apparent the complaint is frivolous or obviously lacks merit:

       Because [Plaintiff] is neither a prisoner nor proceeding in forma pauperis in
       district court, the provisions of 28 U.S.C. §§ 1915(e)(2), 1915A, permitting
       sua sponte dismissal of complaints which fail to state a claim are
       inapplicable. However, frivolous complaints are subject to dismissal
       pursuant to the inherent authority of the court, even when the filing fee has
       been paid. In addition, because a court lacks subject matter jurisdiction over
       an obviously frivolous complaint, dismissal prior to service of process is
       permitted.

Yi v. Soc. Sec. Admin., 554 F. App’x 247, 248 (4th Cir. 2014) (internal citations omitted);

see also, Evans v. Suter, No. 09-5242, 2010 WL 1632902, at *1 (D.C. Cir. Apr. 2, 2010)

(“Contrary to appellant’s assertions, a district court may dismiss a complaint sua sponte

prior to service on the defendants pursuant to Fed. R. Civ. P. 12(h)(3) when, as here, it is

evident that the court lacks subject-matter jurisdiction”); Rutledge v. Skibicki, 844 F.2d 792

(9th Cir. 1988) (“The district court may sua sponte dismiss a complaint prior to the issuance

of a summons if the court clearly lacks subject matter jurisdiction or lacks jurisdiction

because the claim is wholly insubstantial and frivolous”); Best v. Kelly, 39 F.3d 328, 331

(D.C. Cir. 1994) (suggesting that dismissal for lack of jurisdiction may be warranted for

complaints such as “bizarre conspiracy theories,” “fantastic government manipulations of

their will or mind,” or “supernatural intervention”). A court’s expeditious sua sponte

review is based on the longstanding doctrine that federal subject matter jurisdiction is

lacking when the federal issues are not substantial. See Hagans v. Lavine, 415 U.S. 528,

536–37 (1974) (jurisdiction is lacking when claims are “so attenuated and unsubstantial as

to be absolutely devoid of merit,” “wholly insubstantial,” “obviously frivolous,” “plainly


                                              3
    Case 1:20-cv-00137-LEW Document 8 Filed 05/21/20 Page 4 of 5                          PageID #: 171



unsubstantial,” “no longer open to discussion,” “essentially fictitious,” or “obviously

without merit”); Swan v. United States, 36 F. App’x 459 (1st Cir. 2002) (“A frivolous

constitutional issue does not raise a federal question ….”). 1

         My review of the allegations in the complaint and the exhibits reveals many of the

concerns that characterize unsubstantial claims. For example, Plaintiff implausibly asserts

that the use of the State’s motto, “Dirigo,” in the name of the clinic reflects some important

or improper connection to the state government; that someone was surreptitiously

eavesdropping from outside the room during the first counseling session; that someone was

sending directions to the counselor through an electronic device during the second session;

and that one of the state prosecutors was actually a federal agent tasked with monitoring

Plaintiff at his apartment. Complaint ¶¶ 14, 58, 73–82, 112–19. These allegations cannot

reasonably be construed to assert a substantial federal claim. Dismissal is therefore

appropriate.

         Because dismissal of the federal claims is warranted, I do not exercise supplemental

jurisdiction over the state law claims. See Rodriguez v. Doral Mortg. Corp., 57 F.3d 1168,

1177 (1st Cir. 1995) (“As a general principle, the unfavorable disposition of a plaintiff’s


1
  Although the doctrine has been criticized for conflating jurisdiction over a claim with the merits of that
claim, see e.g., Rosado v. Wyman, 397 U.S. 397, 404 (1970) (the maxim is “more ancient than analytically
sound”); Bell v. Hood, 327 U.S. 678, 682–83, 66 S. Ct. 773, 776, 90 L. Ed. 939 (1946) (regarding “wholly
insubstantial and frivolous” claims, “[t]he accuracy of calling these dismissals jurisdictional has been
questioned”), the doctrine nevertheless remains good law. See Crowley Cutlery Co. v. United States, 849
F.2d 273, 276 (7th Cir. 1988) (“Although most of the Court’s statements of the principle have been dicta
rather than holdings, and the principle has been questioned, it is an established principle of federal
jurisdiction and remains the federal rule. It is the basis of a large number of lower-court decisions, and at
this late date only the Supreme Court can change it”) (internal quotations and citations omitted); see also,
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (approving of the doctrine); Cruz v. House
of Representatives, 301 F. Supp. 3d 75, 77 (D.D.C. 2018) (applying the concept to dismiss obviously
meritless claims).

                                                     4
Case 1:20-cv-00137-LEW Document 8 Filed 05/21/20 Page 5 of 5              PageID #: 172



federal claims at the early stages of a suit, well before the commencement of trial, will

trigger the dismissal without prejudice of any supplemental state-law claims”).

       Because Plaintiff’s complaint in this and several other cases lack merit, see 1:19-

cv-00486-JAW; 2:19-cv-00532-JAW, 1:20-cv-00149-GZS, Plaintiff is further advised that

filing restrictions “may be in the offing” in accordance with Cok v. Family Court of Rhode

Island, 985 F.2d 32, 35 (1st Cir. 1993).

                                     CONCLUSION

       Plaintiff’s complaint is DISMISSED. Plaintiff is advised that filing restrictions

may follow if he pursues further baseless or frivolous litigation.

       SO ORDERED.

       Dated this 21st day of May, 2020.

                                            /s/ Lance E. Walker
                                           UNITED STATES DISTRICT JUDGE




                                             5
